MEMORANDUM*
According to plaintiff, just three days after he cooperated with OSHA’s inspection of Rimrock Mall, defendant gave him an ultimatum: He could accept a geographic transfer or quit. Plaintiff had until noon the following day to make his decision. Defendant immediately took away plaintiff’s keys, and barred him from contacting his co-workers and entering the premises. A jury could infer from these facts, if proved at trial, that the geographic transfer was a pretext and defendant was *592simply looking for an excuse to fire plaintiff in retaliation for his cooperation with the OSHA inspection. “[T]he evidence, viewed in a light most favorable to [plaintiff], presents ... genuine issues of material fact.... ” Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995).
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.